DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,8,9 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the third element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8,9, recite “wherein any one or more of the elongate reinforcing members” which is confusing as there is lack of antecedent basis for “the elongate reinforcing members”.  there are previously recited “a first elongate reinforcement member” and “internal recess elongate reinforcement member”, therefore it is unclear to what this recitation is referring as there are not a plurality of reinforcing members to have one or more of.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6,8,9,11,12,13,14,15,16,17,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR 1232541 (as submitted by applicant, see applicant submitted translation).
Claim 1.  FR 1232541 discloses a modular wall unit for a modular wall system, the modular wall unit comprising: 
A) a body (4) having:
 first and second outer wall faces (as noted in the figures); 

at least one of the first and second joining faces (as seen in the figures) for facing a joining face of a further modular wall unit of the modular wall system; 
a first through-hole (7 or 8) extending between the first and second joining faces; 
B) a first elongate reinforcement member (1 or 2): extending between the first joining face and the second joining face and within the first through hole (as noted throughout the disclosure-see translation, and as seen figures 1-2); 
having at least one tubular portion (where the body of 3 is tubular and/or 6) proximal to a terminating end of the first elongate reinforcement member, 
wherein the modular wall unit is configured such that:
 the body further comprises an internal recess (the recess accommodated element 3) extending away from and adjoining the first through hole; 
the modular wall unit further comprising an internal recess elongate reinforcement member (3) that: resides in the internal recess; and is connected to the first elongate reinforcement member (as noted throughout the disclosure and seen in at least figures 1-2); 
wherein the modular wall unit further comprises one or more support members (any or all of 14,5,16,17 and/or the fastener in 17 as noted in the disclosure as a screw, clip or other element for fixing) extending outwardly from the first or second outer wall face; and wherein the one or more support members comprises a first support member (any one of 14,5,16,17) extending from the first elongate reinforcement member (as seen in the figures).

a second through hole (the other of 7 or 8), spaced apart from the first through hole and extending between the first and second joining faces; 
a second elongate reinforcement member (the other of 1 or 2): extending between the first face and the second face and within the second through hole; having at least one tubular portion (6) proximal to a terminating end of the second elongate reinforcement member (as seen in the figures).
Claim 4.  A modular wall unit as claimed in claim 2, wherein the modular wall unit is configured such that: the internal recess extends at least between the first through hole and the second through hole (as seen in at least figure 1 and noted in the disclosure); and; the second elongate reinforcement member further connects to the third elongate reinforcement member (as seen in the figures).
Claim 6.  A modular wall unit as claimed in claim 1, wherein the part of the body portion surrounding the reinforcement members is unitary (as seen in the figures and noted in the disclosure).
Claim 8. A modular wall unit as claimed in claim 1, wherein any one or more of the said elongate reinforcing members comprise a tubular portion (where the body of 3 is tubular and/or 6) proximal at both terminating ends (as seen in the figures).
Claim 9.  A modular wall unit as claimed in claim 1, wherein any one or more of the one or more of the elongate reinforcement members comprises a tube running the entire length of the respective reinforcement member (where it is a tube the entire length as seen in the figures).

Claim 12.  A modular wall unit as claimed in claim 11, wherein the elongate portion has a maximum diameter that is smaller than the maximum diameter of the head portion (where the elongate portion of the screw has a smaller diameter than the head).

Claim 13. A modular wall unit as claimed in claim 2, wherein the one or more support members comprises a second support (any other of 14,5,15,16)member extending from the second reinforcement member.
Claim 14.  A modular wall unit as claimed in claim 13, wherein the first and second support members extend substantially perpendicular from the first and second reinforcement members, respectively (as seen in the figures).
Claim 15.  A modular wall unit as claimed in any preceding claim 1, wherein the first and second joining faces are planar (as seen in the figures).
Claim 16.  A modular wall unit as claimed in claim 1, wherein the first and second joining faces are parallel (as seen in the figures).
Claim 17.  A kit comprising: a modular wall unit as claimed in claim 1; and one or more plugs (6, where 3 is the tubular portion above) for assembling a plurality of modular wall units.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1232541.
Claim 5. FR 1232541 discloses the modular wall unit as claimed in claim 1, but does not expressly disclose wherein the body portion comprises a foam material, but does disclose that the body portion comprise a homogeneous or composite material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the body material to be a foam material (which is a composite), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would have been obvious for at least the reason that foam material is easily worked/shaped and provides a structurally sturdy body for modular components.
Claim 7. FR 1232541 discloses the modular wall unit as claimed in claim 1, but does not expressly disclose wherein any of the said elongate reinforcement members comprise Aluminum, but does disclose they can be metal.  It would have been obvious In re Leshin, 125 USPQ 416.  It would have been obvious for at least the reason that aluminum is rust resistant and easily workable and readily available.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635